Exhibit 10.2

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amendment to Third Amended and Restated Credit Agreement (this
“Amendment”) is made as of this 15th day of June, 2016, among CORESITE, L.P., a
Delaware limited partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent (the “Agent”), on behalf of itself and certain other
lenders (each a “Lender” and collectively, the “Lenders”) and the Lenders party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
set forth below shall have the same meaning herein.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, certain Subsidiary Borrowers named therein and party
thereto, the Agent and the Lenders have entered into a certain Third Amended and
Restated Credit Agreement dated as of June 24, 2015, as amended pursuant to that
certain First Amendment to Third Amended and Restated Credit Agreement dated as
of February 2, 2016 (as amended and in effect, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested, and the Agent and the Lenders have agreed,
to (i) release the Subsidiary Borrowers from their obligations and liabilities
as Borrowers under the Credit Agreement and the other Loan Documents,
(ii) remove the Subsidiary Borrowers under the Credit Agreement and the other
Loan Documents as Borrowers thereunder, and (iii) cause such Subsidiaries to
become guarantors of the Obligations on a joint and several basis with the REIT
pursuant to that certain Fourth Amended and Restated Guaranty dated as of the
date hereof; and

 

WHEREAS, the Borrower, the Agent and the Lenders have agreed to further amend
the Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, the Credit Agreement is hereby amended as follows:

 

1.                                      The Credit Agreement is hereby amended
by deleting all references to Subsidiary Borrowers and Additional Subsidiary
Borrowers thereunder, and by substituting references to Subsidiary Guarantors or
Additional Subsidiary Guarantors, respectively, in their stead.

 

2.                                      The Credit Agreement is hereby amended
by deleting all references to Coresite Coronado Stender, L.L.C. thereunder, and
by substituting Coresite Real Estate 2972 Stender, L.P. in their stead.

 

3.                                      Unless as otherwise set forth herein,
Sections 1, 2, 3 and 4 of the Credit Agreement are hereby amended by deleting
all references to “Borrower” or “Borrowers” therein, and by substituting
references to “Parent Borrower” in their stead and changing any corresponding
possessory pronouns as the context may require as a result of such change.

 

1

--------------------------------------------------------------------------------


 

4.                                      Unless as otherwise set forth herein,
the Credit Agreement, other than Sections 1, 2, 3, 4, 6.1(e), 12.1(a) and
12.1(b), is hereby amended by deleting all references to “Borrower” or
“Borrowers” therein, and by substituting references to “Loan Party” or “Loan
Parties”, as applicable, in their stead.

 

5.                                      The following definitions are hereby
added to Section 1.1 of the Credit Agreement in appropriate alphabetical order
therein:

 

Bail-In Action.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation.  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Coresite 900.  See § 5.3.

 

Coresite 2901.  See § 5.3.

 

Coresite McCarthy.  See § 5.3.

 

Credit Rating.  The rating assigned by a Rating Agency to the corporate family
of a Person.

 

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

Guarantors.  Collectively, the REIT and the Subsidiary Guarantors.

 

Guaranty. That certain Fourth Amended and Restated Guaranty dated as of June 15,
2016, by the Guarantors in favor of the Agent and the Lenders.

 

2

--------------------------------------------------------------------------------


 

Investment Grade Rating.  A Credit Rating of BBB-/Baa3/BBB- (or the equivalent)
or higher from a Rating Agency.

 

Parent Borrower.  As defined in the preamble hereto.

 

Rating Agency.  Each of (i) Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business (“S&P”), (ii) Moody’s Investor
Services, Inc. (“Moody’s”), or (iii) Fitch Ratings, Inc. (“Fitch”), together
with their respective successors; provided that if Parent Borrower utilizes a
Credit Rating by Fitch for purposes of determining an Investment Grade Rating as
set forth in this Agreement, Parent Borrower must also obtain an Investment
Grade Rating from either S&P or Moody’s for purposes of determining such
Investment Grade Rating.

 

Senior Notes.  The Parent Borrower’s $150,000,000 aggregate principal amount of
4.19% Senior Notes due 2023, guaranteed on a senior unsecured basis by the REIT
and the Subsidiary Guarantors.  For the avoidance of doubt, the Senior Notes
shall rank pari passu with the Obligations under the Credit Agreement so long as
all remain unsecured indebtedness.

 

Subsidiary Guarantors. Subject to Sections 5.3 and 5.4 hereof, CoreSite Real
Estate 70 Innerbelt, L.L.C., a Delaware limited liability company, CoreSite Real
Estate 900 N. Alameda, L.L.C., a Delaware limited liability company, CoreSite
Real Estate 2901 Coronado, L.L.C., a Delaware limited liability company ,
CoreSite Real Estate 1656 McCarthy, L.L.C., a Delaware limited liability
company, CoreSite Real Estate 427 S. LaSalle, L.L.C., a Delaware limited
liability company, CoreSite Real Estate 2972 Stender, L.P., a Delaware limited
partnership, CoreSite Real Estate 12100 Sunrise Valley Drive L.L.C., a Delaware
limited liability company, CoreSite Real Estate 2115 NW 22nd Street, L.L.C., a
Delaware limited liability company, CoreSite One Wilshire, L.L.C., a Delaware
limited liability company, CoreSite Real Estate 55 S. Market Street, L.L.C., a
Delaware limited liability company.

 

Write-Down and Conversion Powers.  With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule

 

6.                                      The definition of “Borrowers” in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted in its stead and inserted in appropriate alphabetical
order in Section 1.1 of the Credit Agreement:

 

Loan Parties.  Collectively, Parent Borrower and the Subsidiary Guarantors, and
individually any of them.

 

7.                                      The definition of “Change of Control” in
Section 1.1 of the Credit Agreement is hereby amended by deleting “thirty-five
percent (35%)” in clause (a) thereof and by substituting “fifty percent (50%)”
in its stead.

 

3

--------------------------------------------------------------------------------


 

8.                                      The definition of “Defaulting Lender” in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted in its stead:

 

Defaulting Lender.  Subject to §14.16(b), any Lender that (a) has failed to
(i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and the Borrowers in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, the Issuing Lender, the Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Agent, the Issuing
Lender or the Swing Loan Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the Agent or the
Borrowers, to confirm in writing to the Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrowers), (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(e) has become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender

 

9.                                      The definition of “Development Property”
in Section 1.1 of the Credit Agreement is hereby amended by deleting “For
purposes of this definition, it is acknowledged and agreed that the property
owned by CoreSite Coronado Stender, L.L.C. and the buildings to be developed
and/or redeveloped at such property shall be deemed a “Development Property” and
as portions of this become complete and a Stabilized Property, for purposes of
calculation for remaining development value of Gross Asset Value, the same
method of calculation shall be implemented as applied when the property owned by
CoreSite Real Estate 2901 Coronado, L.L.C. became completed and a Stabilized
Property.”

 

4

--------------------------------------------------------------------------------


 

10.                               The definition of “Eligible Real Estate” in
Section 1.1 of the Credit Agreement is hereby amended by deleting clauses
(e) and (f) thereof in their entirety and by substituting the following in their
stead:

 

“(e)                            as to which the Agent has received all Eligible
Real Estate Qualification Documents, or will receive them prior to inclusion of
such Real Estate in the Unencumbered Asset Pool; and

 

(f)                                   [Reserved].”

 

11.                               The definition of “Indebtedness” in
Section 1.1 of the Credit Agreement is hereby amended by deleting clause
(h) thereof in its entirety and by substituting the following in its stead:

 

“(h) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability, and except for completion guaranties, until in any case a claim is
made and an action is commenced with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise;”

 

12.                               The definition of “Loan Documents” in
Section 1.1 of the Credit Agreement is hereby amended by (i) deleting “Third
Amended and Restated Guaranty executed by the REIT in favor of the Agent” where
it appears therein and by substituting “Guaranty” in its stead and (ii) deleting
“Borrowers” where it appears therein and by substituting “Loan Parties” in its
stead.

 

13.                               The definition of “Recourse Indebtedness” in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted in its stead and inserted in appropriate alphabetical
order in Section 1.l of the Credit Agreement:

 

Secured Recourse Indebtedness.  As of any date of determination, any secured
Indebtedness which is recourse to Parent Borrower or any of its Subsidiaries. 
Secured Recourse Indebtedness shall not include Non-Recourse Indebtedness.

 

14.                               The definition of “REIT” in Section 1.1 of the
Credit Agreement is hereby amended by deleting “Third Amended and Restated
Guaranty” where it appears therein and by substituting “Guaranty” in its stead.

 

5

--------------------------------------------------------------------------------


 

15.                               The definition of “Rent Roll” in Section 1.1
of the Credit Agreement is hereby amended by deleting “Borrowers” where it
appears therein and by substituting “Loan Parties” in its stead.

 

16.                               The definition of “Title Policy” in
Section 1.1 of the Credit Agreement is hereby amended by deleting “Borrower”
where it appears therein and by substituting “Loan Party” in its stead.

 

17.                               The definition of “Unsecured Debt” in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted in its stead:

 

Unsecured Debt.  Indebtedness of the REIT, the Parent Borrower, the Subsidiary
Guarantors or any of their respective Subsidiaries outstanding at any time which
is not Secured Debt, including, without limitation, the 2014 Term Loans and the
Senior Notes.

 

18.                               Section 2.1(b) of the Credit Agreement is
hereby amended by deleting “the 2014 Term Loans” in the thirteenth line thereof,
and by substituting “all other Unsecured Debt” in its stead.

 

19.                               Section 2.5(a) of the Credit Agreement is
hereby amended by deleting “the 2014 Term Loan” in the fourteenth line thereof,
and by substituting “all other Unsecured Debt” in its stead.

 

20.                               Section 3.2(b) of the Credit Agreement is
hereby amended by deleting “the 2014 Term Loan” in the third line thereof, and
by substituting “all other Unsecured Debt” in its stead.

 

21.                               Section 5.1 of the Credit Agreement is hereby
amended by (x) deleting “the consent of the Agent (which consent shall not be
unreasonably withheld) and” and the sentence “Thereafter, the Agent shall have
ten (10) Business Days from the date of the receipt of such documentation and
other information to advise Parent Borrower whether the Agent consents to the
acceptance of such Subsidiary Borrower Unencumbered Asset or Potential
Unencumbered Asset (which consent shall not be unreasonably withheld).” in
clause (a) thereof in their entirety, and (y) by adding “or any other borrowing
base or asset pool under any other Unsecured Debt” after “the 2014 Term Loan
Unencumbered Asset Pool” in the ninth line of clause (a) thereof.

 

22.                               Section 5.1(b) of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in its stead:

 

“(b)                           [Reserved].”

 

23.                               Section 5.2 of the Credit Agreement is hereby
amended by adding “or any other borrowing base or asset pool under any other
Unsecured Debt” after “the 2014 Term Loan Unencumbered Asset Pool” in clause
(f) thereof.

 

24.                               Sections 5.3 and 5.4 of the Credit Agreement
are hereby deleted in their entirety and the following is substituted in their
stead:

 

6

--------------------------------------------------------------------------------


 

“§5.3                 Additional Subsidiary Guarantors.  In the event that Real
Estate of a Subsidiary of Parent Borrower is included in the Unencumbered Asset
Pool in accordance with the terms hereof, Parent Borrower shall cause each such
Subsidiary (and any entity having an interest in such Subsidiary of Parent
Borrower) to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary (and any such entity) shall become a Subsidiary Guarantor under the
Guaranty.  For the avoidance of doubt, any Subsidiary or other such entity which
becomes an obligor pursuant to the 2014 Term Loan Agreement or any agreement
evidencing other Unsecured Debt shall become a Subsidiary Guarantor under the
Guaranty.  Each such Subsidiary shall be specifically authorized, in accordance
with its respective organizational documents, to be a Guarantor under the
Guaranty.  Parent Borrower shall further cause all representations, covenants
and agreements in the Loan Documents with respect to Guarantors to be true and
correct with respect to each such Subsidiary.  In connection with the delivery
of such Joinder Agreement, Parent Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.  Without limiting the
foregoing, each of Coresite Real Estate 1656 McCarthy, L.L.C. (“Coresite
McCarthy”), Coresite Real Estate 2901 Coronado, L.L.C. (“Coresite 2901”) and
Coresite Real Estate 900 N. Alameda, L.L.C. (“Coresite 900”) may transfer any
Eligible Real Estate currently owned by such entities to any Subsidiary of such
entities, and upon any such transfer, such Subsidiary shall become a Subsidiary
Guarantor pursuant to the terms and documentation required under this
Section 5.3.

 

§5.4                        Release of Certain Subsidiary Guarantors.  In the
event that all Eligible Real Estate Assets owned by a Subsidiary Guarantor shall
have been released from the Unencumbered Asset Pool in accordance with the terms
of this Agreement and from the 2014 Term Loan Unencumbered Asset Pool or any
other borrowing base or asset pool under any other Unsecured Debt, as
applicable, in accordance with the terms of the 2014 Term Loan Agreement or any
agreement evidencing other Unsecured Debt, as applicable, then such Subsidiary
Guarantor shall be released by Agent from liability under the Guaranty.  In
addition to the foregoing, upon the transfer of any Eligible Real Estate owned
by any of Coresite McCarthy, Coresite 2901 or Coresite 900 to a Subsidiary of
any of such entities as provided in Section 5.3 above, upon the joinder of such
Subsidiary as a Subsidiary Guarantor as provided pursuant to the terms of
Section 5.3 above, Coresite McCarthy, Coresite 2901 or Coresite 900, as
applicable, shall be automatically released from its obligations under the
Guaranty and shall no longer be a Subsidiary Guarantor.”

 

25.                               Section 6.1(e) of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in its stead.

 

“(e)                            To the knowledge of the Parent Borrower, none of
the Parent Borrower, any Subsidiary Guarantor or any Affiliate of the Parent
Borrower:  (i) is a Sanctioned Person, (ii) has any of its asserts in Sanctioned
Entities, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities.  To the knowledge
of Parent Borrower, Parent Borrower, the Subsidiary Guarantors and their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  No Loan
or Letter of Credit, use of the proceeds of any Loan or Letter of Credit, or
other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable

 

7

--------------------------------------------------------------------------------


 

Sanctions.  Neither the making of the Loans nor the use of the proceeds thereof
will violate the Patriot Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute thereto. 
The Parent Borrower and its Subsidiaries are in compliance in all material
respects with the Patriot Act.”

 

26.                               Section 6.25 of the Credit Agreement is hereby
amended by deleting the reference to “$25,000,000” therein, and by substituting
the following in its stead:

 

“(x) any Indebtedness which is recourse to Parent Borrower or any of the
Subsidiary Guarantors (including, without limitation, Secured Recourse
Indebtedness) totaling in excess of $25,000,000 or (y) Non-Recourse Indebtedness
of the Parent Borrower or any of the Subsidiary Guarantors totaling in excess of
$50,000,000”

 

27.                               Section 6.29 of the Credit Agreement is hereby
amended by replacing “to be a co-borrower of the Loan” in the ninth line thereof
with “to be a guarantor of the Loan”.

 

28.                               Section 7.22 of the Credit Agreement is hereby
amended by deleting clause (a) thereof in its entirety and by substituting the
following clause (a) in its stead:

 

“(a) REIT will have as its sole business purpose owning ownership interests of
Parent Borrower, performing duties as the general partner of Parent Borrower,
and making equity investments in such operating partnership and doing and
performing any and all acts and things in service of the foregoing (including,
for the avoidance of doubt, owning ownership interests in CoreSite, L.L.C.), and
shall not engage in any business or activities other than those described in
this §7.22(a);”

 

29.                               Section 8.1 of the Credit Agreement is hereby
amended by deleting clause (j) thereof in its entirety and by substituting the
following clauses (j) and (k) in its stead:

 

“(j)                              the Senior Notes.

 

(k)                                 Notwithstanding anything in this Agreement
to the contrary, (i) none of the Indebtedness described in §8.1(g) above shall
have any of the Eligible Real Estate Assets or any interest therein or any
direct or indirect ownership interest in any Subsidiary Guarantor as collateral,
a borrowing base, asset pool or any similar form of credit support for such
Indebtedness (provided that the foregoing shall not preclude Subsidiaries of the
Parent Borrower (other than a Subsidiary Guarantor) from incurring Indebtedness
subject to the terms of this §8.1 or recourse to the general credit of Parent
Borrower) and (ii) none of the Subsidiary Guarantors, Parent Borrower nor REIT
shall create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness (including, without limitation,
pursuant to any conditional or limited guaranty or indemnity agreement creating
liability with respect to usual and customary exclusions from the non recourse
limitations governing the Non-Recourse Indebtedness of any Person, or otherwise)
other than Indebtedness described in §8.1(a)-(j) above.”

 

8

--------------------------------------------------------------------------------


 

30.          Section 8.2 of the Credit Agreement is hereby amended by adding “or
any agreement evidencing other Unsecured Debt, as applicable,” after “the 2014
Term Loan Agreement” in each of the third and fourteenth lines thereof.

 

31.          Section 8.10 of the Credit Agreement is hereby amended by adding
“or any agreement evidencing other Unsecured Debt, as applicable,” after “the
2014 Term Loan Agreement” in the third line thereof.

 

32.          Section 9.1 of the Credit Agreement is hereby amended by deleting
“the 2014 Term Loan, the Loans and the Letter of Credit Liabilities” in the
first line thereof, and by substituting “all Unsecured Debt” in its stead.

 

33.          Section 9.4 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in its stead:

 

“§9.4      Secured Recourse Indebtedness to Gross Asset Value.  Secured Recourse
Indebtedness shall not exceed fifteen percent (15%) of Gross Asset Value;
provided that, at any such time as the Parent Borrower has received an
Investment Grade Rating, the foregoing covenant shall be of no further force and
effect and the Parent Borrower shall not be required to comply therewith.”

 

34.          Section 9.7 of the Credit Agreement is hereby amended by adding the
following proviso at the end thereof:

 

“provided that, at any such time as the Parent Borrower has received an
Investment Grade Rating, the foregoing covenant shall be of no further force and
effect and the Parent Borrower shall not be required to comply therewith.”

 

35.          Sections 12.1(a) and (b) of the Credit Agreement are hereby amended
by deleting both references to “Borrowers” therein, and by substituting
references to “Parent Borrower” in their stead.

 

36.          Section 12.1 of the Credit Agreement is hereby amended by deleting
clause (g) thereof in its entirety and by substituting the following in its
stead:

 

“(g)         any of the Loan Parties shall fail to pay when due (including,
without limitation, at maturity), or within any applicable period of notice and
grace, any principal, interest or other amount on account of any obligation for
borrowed money or credit received or other Indebtedness, or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness and the holder or holders thereof or of
any obligations issued thereunder have accelerated the maturity thereof;
provided that the events described in §12.1(g) shall not constitute an Event of
Default unless such failure to perform, together with other failures to perform
as described in §12.1(g), involve singly or in the aggregate obligations for
(x) any Indebtedness which is recourse to Parent Borrower or any of the
Subsidiary Guarantors (including, without limitation, Secured Recourse
Indebtedness) totaling in excess of $25,000,000 or (y) Non-

 

9

--------------------------------------------------------------------------------


 

Recourse Indebtedness of the Parent Borrower or any of the Subsidiary Guarantors
totaling in excess of $50,000,000.

 

37.          Section 12.1(k) of the Credit Agreement is hereby amended by
deleting “$25,000,000” in the last line thereof and by substituting
“$50,000,000” in its stead.

 

38.          The following new Section 38 is hereby added to the Credit
Agreement.

 

“§38       Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the writedown and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(ii)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(1)           a reduction in full or in part or cancellation of any such
liability;

 

(2)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(3)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

39.          Release of CoreSite Coronado Stender, L.L.C.  Upon the
effectiveness of this Amendment and the Guaranty executed in connection
herewith, the Agent and the Lenders hereby release, without further action,
CoreSite Coronado Stender, L.L.C. as a Subsidiary Borrower under the Credit
Agreement and the other Loan Documents and CoreSite Real Estate 2972 Stender,
L.P. is hereby added as a Subsidiary Guarantor under the same.

 

40.          Release of Subsidiary Borrowers.  Upon the effectiveness of this
Amendment and the Guaranty executed in connection herewith, the Agent and the
Lenders hereby release, without further action, each Subsidiary Borrower from
all obligations and liabilities of such Person as a Borrower under the Credit
Agreement and the other Loan Documents.  Each of the Subsidiary Borrowers hereby
acknowledges and agrees that, to its knowledge, it has no claims of any kind or
nature against the Agent, any Lender or any parents, affiliates, predecessors,
successors, or assigns thereof, or their respective officers, directors,
employees, attorneys, or

 

10

--------------------------------------------------------------------------------


 

representatives, with respect to or arising from the Credit Agreement, the other
Loan Documents or the Obligations, and that if any of the Subsidiary Borrowers
now has, or ever did have, any such claims against such Persons with respect to
the Credit Agreement, the other Loan Documents or the Obligations, whether known
or unknown, at law or in equity, on or prior to the date hereof and through the
time of execution of this Amendment, all of them are hereby expressly WAIVED,
and each of the Subsidiary Borrowers hereby RELEASES such Persons from any
liability therefor.

 

41.          Representations and Warranties.

 

(a)           The Loan Parties hereby represent, warrant and covenant with Agent
and Lenders that, as of the date hereof:

 

(i)            All representations and warranties made in the Credit Agreement
and other Loan Documents remain and continue to be true and correct in all
material respects, except to the extent that such representations and warranties
expressly refer to an earlier date.

 

(ii)           To the knowledge of the Loan Parties, there exists no Default or
Event of Default under any of the Loan Documents.

 

42.          This Amendment, which may be executed in multiple counterparts,
constitutes the entire agreement of the parties regarding the matters contained
herein and shall not be modified by any prior oral or written discussions. 
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging transmission (e.g. PDF by email) shall be
effective as delivery of a manually executed counterpart of this Amendment.  The
Borrower hereby ratifies, confirms and reaffirms all of the terms and conditions
of the Credit Agreement, and each of the other Loan Documents, and further
acknowledges and agrees that all of the terms and conditions of the Credit
Agreement shall remain in full force and effect except as expressly provided in
this Amendment.

 

43.          Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.

 

44.          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, including, without limitation, New York
General Obligations Law Section 5-1401.

 

[SIGNATURES ON FOLLOWING PAGE]

 

11

--------------------------------------------------------------------------------


 

It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.

 

 

PARENT BORROWER:

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal, Secretary, and General Counsel

 

 

 

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

Executed Solely for the Purposes of the Waivers set forth in Section 39 hereof:

 

 

 

SUBSIDIARY BORROWERS:

 

 

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 900 N. ALAMEDA, L.L.C., a Delaware limited liability
company

 

CORESITE REAL ESTATE 2901 CORONADO, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 1656 MCCARTHY, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., a Delaware limited liability
company

 

CORESITE CORONADO STENDER, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C., a Delaware limited
liability company

 

CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., a Delaware limited liability
company

 

CORESITE ONE WILSHIRE, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 55 S. MARKET STREET, L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal and Secretary

 

 

 

 

 

(SEAL)

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

 

 

 

 

 

By:

/s/ Gregory W. Lane

 

Name:

Gregory W. Lane

 

Title:

Vice President

 

 

 

KeyBank National Association

 

225 Franklin Street

 

Boston, Massachusetts 02110

 

Attention: Gregory W. Lane

 

Telephone:

617-385-6212

 

Facsimile:

617-385-6293

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Dennis Kwan

 

Name:

Dennis Kwan

 

Title:

Vice President

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Kerri L. Raines

 

Name:

Kerri L. Raines

 

Title:

Senior Vice President

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

 

 

 

 

By:

/s/ Jacqueline Bove

 

Name:

Jacqueline Bove

 

Title:

Vice President

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Kevin A. Stacker

 

Name:

Kevin A. Stacker

 

Title:

Senior Vice President

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Brandon K. Fiddler

 

Name:

Brandon K. Fiddler

 

Title:

Senior Vice President

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

By:

/s/ Annie Dorval

 

Name:

Annie Dorval

 

Title:

Authorized Signatory

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Eugene Dempsey

 

Name:

Eugene Dempsey

 

Title:

Director

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Rina Kansagra

 

Name:

Rina Kansagra

 

Title:

Authorized Signatory

 

Signature page to Second Amendment to Third Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------